Citation Nr: 1532256	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-31 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran did not appeal a July 2006 rating decision which denied service connection for tinnitus, and no new and material evidence was received within one year of that decision.

2.  Evidence received since the July 2006 rating decision, including a July 2010 VA examination report finding that the Veteran's tinnitus is as likely as not related to his hearing loss, relates to the previously unestablished element of whether the Veteran has tinnitus attributable to service.

3.  The Veteran has tinnitus that is likely as not related to his service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision denying service connection for tinnitus is final.     38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determinations regarding the claim to reopen the matter of service connection for tinnitus and adjudication of this matter on the merits, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Service Connection - Tinnitus

Initially, the Board notes that a July 2006 rating decision denied service connection for tinnitus.  Evidence was received within a year of that decision, which included postservice private treatment records noting the Veteran complaining of hearing loss and reporting that he was exposed to noise in the military that made his ears ring.  Notably, this evidence included a November 1990 record which notes that tinnitus was not present on evaluation.  The Board finds that this evidence, while new, is not material, as the Veteran had previously reported having tinnitus and that his ears rang due to service.  Thus, while new evidence was submitted within a year of the July 2006, the Board finds that such evidence is not material and the July 2006 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105.

The Veteran subsequently filed a claim to reopen the matter of service connection or tinnitus.  He contends that he is entitled to service connection for tinnitus as a result of acoustic trauma experienced during active duty, or alternatively as secondary to his service-connected bilateral hearing loss.  It is not in dispute that the Veteran has tinnitus, as competent (medical) evidence of record, including VA examination reports, documents his complaints, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He is service-connected for bilateral hearing loss.  On July 2010 VA examination, the VA examiner indicated that the Veteran's tinnitus is "as likely as not a symptom associated with [his] hearing loss."  The Board finds no reason to question this opinion by a VA audiologist that was made based on an interview with the Veteran, a physical examination, and a review of his record.

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §  3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the above, the Board concludes that the evidence supports a finding that the Veteran's tinnitus is secondary to his service-connected bilateral hearing loss and thus, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


